DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/23/2020 and 03/04/2020 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   


Allowable Subject Matter
4.	Claims 1-9 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
 	The prior art (i.e. US-PGPUB 2016/0112627) teaches adjusting the blur amount through a user interface. However, it is submitted for an intentionally blur amount effect rather than correcting undesired detected blur by perpendicularly moving the lens or the image sensor. The prior art (i.e. US-PGPUB 6,122,446) further teaches in general providing a blur correction camera capable of displaying an amount of image movement (blur) on an image forming plane more exactly based on the actual conditions of a 

 6.	 Regarding claim 1, the prior art does not teach or fairly suggest “…a driver that performs image blur correction by moving the imaging sensor in a plane perpendicular to an optical axis; 10an operation unit that accepts a user operation for changing a movable amount of the imaging sensor during image blur correction; and a controller that causes the driver to move the imaging sensor within a range of a changed movable amount…” and used in combination with all of the other limitations of the claim 1.

7. 	Claims 2-9 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.
8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/12/2021